Citation Nr: 1700046	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for shell fragment wound, right hand, with retained foreign body.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction currently rests with the RO in St. Petersburg, Florida.

This matter was previously remanded by the Board in May 2015 for additional evidentiary development.  It now returns for appellate review.  However, as discussed below, the Board finds that there has not been substantial compliance with the May 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the prior Board remand, a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although during the September 2015 VA scars/disfigurement examination, the Veteran reported the service-connected right hand wound renders him unable to work in cold weather, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unable to secure or follow a substantially gainful occupation.  Thus, the Board concludes that a claim for a TDIU has not been raised.  

The issues of entitlement to service connection for a bilateral knee disability and a bilateral hip disability, both claimed as secondary to service-connected shell fragment wounds, have been raised by the record in a March 2001 statement.  A right hip disability was granted in a June 2001 rating decision; however, the issues of entitlement to service connection for a left hip disability and a bilateral knee disability have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board finds that the development requested by the Board in the May 2015 remand directive has not been fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

In pertinent part, in May 2015, the Board requested that the Veteran be afforded a VA examination addressing the current nature and severity of his service-connected shell fragment wound, right hand, with retained foreign body.  The May 2015 Board directive specifically stated that the examiner should report all manifestations related to the Veteran's service-connected shell fragment wound, right hand, with retained foreign body, including but not limited to, any muscle and/or nerve impairment and whether the scar was painful and/or unstable.  Review of the resulting September 2015 scars/disfigurement examination report reveals that the September 2015 examination report provided does not comply with the directives set forth in the Board's May 2015 remand.  Specifically, the September 2015 VA examiner indicated, in part, that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  However, such does still not adequately address whether the Veteran has any additional separate compensable disabilities related to his service-connected shell fragment wound residuals of the right hand as the September 2015 examiner's finding is specific to a scar rather than to the shell fragment wound itself.  See 38 C.F.R. § 4.2 (2015), see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Moreover, such does not address the Veteran's report, as noted by the September 2015 VA examiner, that he experiences a throbbing pain in the scar area and muscle at times, especially when the weather is cold.  The Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis).  Thus, further development of entitlement to a disability rating in excess of 10 percent for shell fragment wound, right hand, with retained foreign body, is warranted; namely, to afford the Veteran VA examinations to address the nature and etiology of any and all residual impairments related to his service-connected right hand disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran appropriate VA examination(s) for the purpose of assessing the nature and extent of all impairments attributable to his service-connected shell fragment wound, right hand, as deemed necessary.  Any indicated studies are to be performed.  The claims file must be made available to the examiner(s) for review in conjunction with the examination(s).  The VA examiner(s) should specifically address the following:

a.  Identify any and all neurological manifestations of the right hand related to the Veteran's shell fragment wound of right hand.  If such manifestations are identified, the affected nerve(s) must be specified, and the nature, frequency and severity of such symptoms, as well as associated functional impairment, must be described, to include whether there is complete paralysis or incomplete paralysis.  If the paralysis is incomplete, the examiner should specify the degree (mild, moderate, or severe). 

b.  Identify any and all muscle injuries of the right hand, to include of Muscle Group VII, VIII and/or IX, related to the Veteran's service-connected shell fragment wound of the right hand.  If any disabilities are identified, such Muscle Groups must be specifically identified, as well as the nature, frequency and severity of such symptoms, and associated functional impairment to include characterization of such as slight, moderate, moderately severe or severe. 

c.  Identify any musculoskeletal disabilities of the right hand, to include arthritis, related to the Veteran's service-connected shell fragment wound of the right hand.  If any disabilities are identified, the nature, frequency and severity of such symptoms, as well as associated functional impairment, must be described, to include range of motion testing, repetitive motion testing and consideration of whether functional loss exists including pain, weakness, fatigability, incoordination, loss of motion, or other functional limitation, including due to flare-ups.  

Range of motion testing must be conducted in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

A complete rationale for all opinions expressed must be provided.

2.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

3.  Thereafter, readjudicate the issue on appeal, to include if separate evaluations are warranted for associated neurological manifestations, muscle injuries, musculoskeletal disabilities to include arthritis, and/or any associated scar.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






